Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 N E W SR E L E A S E Contact: Peter D. Brown Senior Vice President, Chief Information Officer and Investor Relations Foot Locker, Inc. (212)720-4254 FOOT LOCKER, INC. REPORTS FOURTH QUARTER; FISCAL YEAR RESULTS NEW YORK, NY, March 4, 2009  Foot Locker, Inc. (NYSE: FL), the New York-based specialty athletic retailer, today reported financial results for its fourth quarter and full year ended January 31, 2009. For comparison purposes, the Companys fourth quarter and full year results are being presented on a GAAP and non-GAAP adjusted basis. A reconciliation of the Companys reported GAAP results to its non-GAAP adjusted results is included as a supplement to this press release. Financial Results Presented In preparing the Consolidated Financial Statements of Foot Locker, Inc. for its 2008 fiscal year, the Company discovered errors in its calculation of income tax expense for its 2007 fiscal year. The net income and earnings per share for the 2007 fourth quarter and full year periods, as presented in this press release, have been decreased by $9 million, or $0.06 per share, from the amounts previously reported, to reflect the Companys preliminary estimate of the effect of those errors on its financial statements. The Companys 2008 Form 10-K, which is scheduled to be filed on or before April 1, 2009, will reflect the final income tax expense calculations which may change the Companys 2007 and 2008 net income and earnings per share from that presented in this press release. Fourth Quarter Financial Results For the fourth quarter, the Company reported a net loss of $126 million, or $0.82 per share, this year as compared with net income of $72 million, or $0.46 per share, last year. The Companys results included non-cash impairment charges, store closing program costs and discontinued operations in both years, and an income tax valuation allowance adjustment last year that, in total, decreased net income in 2008 by $164 million, or $1.06 per share, and increased net income in 2007 by $48 million, or $0.31 per share. Income from continuing operations, before the non-cash impairment charges, store closing expenses and income tax valuation allowance adjustments, was $38 million, or $0.24 per share, this year, versus $24 million, or $0.15 per share, last year. Fourth quarter sales were $1,317 million, compared with sales of $1,482 million for the corresponding prior year period. Excluding the effect of foreign currency fluctuations, total sales for the fourth quarter decreased 7.3 percent. Comparable-store sales decreased 7.3 percent. MORE  Our fourth quarter sales reflected a very challenging external environment, as consumer spending weakened and mall traffic declined, stated Matthew D. Serra, Foot Locker, Inc.s Chairman and Chief Executive Officer. Despite the difficult selling climate, we generated a 60 percent increase in our adjusted income from continuing operations per share versus the fourth quarter of last year, due primarily to a significantly increased gross margin rate and lower operating expenses. Additionally, we ended the year with a strong balance sheet and our merchandise inventory is positioned well for 2009. Fiscal Year Financial Results The Company reported a net loss of $81 million, or $0.53 per share, for the full fiscal year in 2008 as compared with net income of $38 million, or $0.24 per share, in 2007. The Companys results included non-cash impairment charges, store closing program costs and discontinued operations in both years, and an income tax valuation allowance adjustment in last years results that, in total, decreased net income in 2008 by $185 million, or $1.20 per share, and increased net income in 2007 by $17 million, or $0.11 per share. Excluding the non-cash impairment charges, store closing expenses and income tax valuation allowance adjustments, the Companys income from continuing operations was $104 million, or $0.67 per share, this year, versus $55 million, or $0.35 per share, last year. Sales for the full year were $5,237 million, compared with sales of $5,437 million for the corresponding prior year period. Excluding the effect of foreign currency fluctuations, total sales for the full year decreased 4.0 percent. Comparable-store sales decreased 3.2 percent. Financial Position At year end, the Companys cash and short-term investments totaled $408 million. Its total cash position, net of debt, of $266 million was $6 million lower than last year reflecting the Companys $145 million capital expenditure program, $93 million shareholder dividend payments and $103 million cash acquisition of CCS. Merchandise inventory at year end was $1,117 million, which was $164 million, or 12.8 percent, less than at the end of last year. Store Base Update During the year, the Company opened 64 stores and remodeled or relocated 230 stores. The Company also closed 208 stores in 2008, most of which were unproductive. At January 31, 2009, the Company operated 3,641 stores in 21 countries in North America, Europe and Australia. In addition, 17 franchised stores are currently operating in the Middle East and South Korea. 2009 Focus Given the challenging external environment, the Company has taken several steps to enhance its ability to generate strong positive cash flow in 2009 and help ensure that it maintains a strong financial position. These steps include decreasing its capital expenditure program for 2009 to $100 million and reducing its operating expenses and merchandise inventory purchases to reflect the current sales environment. The Companys capital expenditure plan for 2009 provides the funds necessary to open approximately 25 new stores, remodel or relocate up to 150 stores, maintain its ongoing store maintenance program and undertake projects designed to keep the Companys infrastructure current. The Company may increase its capital expenditure program later in the year if business conditions warrant. MORE We believe that planning our business conservatively is the most appropriate strategy for 2009, given the weak economic conditions that currently exist in the global marketplace, stated Mr. Serra. Due to the uncertain impact that the external environment may have on our business, we do not believe that it is appropriate to provide earnings guidance for 2009. We are confident, however, that we are positioned correctly for the current year and determined to meet the challenges that may lie ahead. The Company is hosting a live conference call at 9:00 a.m. (ET) on Thursday, March 5, 2009 to discuss these results and provide some comments on the current business environment. This conference call may be accessed live from the Investor Relations section of the Foot Locker, Inc. website at http://www.footlocker-inc.com . The conference call will be available for webcast replay until 5:00 p.m. on Thursday, March 12, 2009. Disclosure Regarding Forward-Looking Statements This press release contains forward-looking statements within the meaning of the federal securities laws. All statements, other than statements of historical facts, which address activities, events or developments that the Company expects or anticipates will or may occur in the future, including, but not limited to, such things as future capital expenditures, expansion, strategic plans, dividend payments, stock repurchases, growth of the Companys business and operations, including future cash flows, revenues and earnings, and other such matters are forward-looking statements. These forward-looking statements are based on many assumptions and factors detailed in the Companys filings with the Securities and Exchange Commission, including the effects of currency fluctuations, customer demand, fashion trends, competitive market forces, uncertainties related to the effect of competitive products and pricing, customer acceptance of the Companys merchandise mix and retail locations, the Companys reliance on a few key vendors for a majority of its merchandise purchases (including a significant portion from one key vendor), unseasonable weather, further deterioration of global financial markets, economic conditions worldwide, any changes in business, political and economic conditions due to the threat of future terrorist activities in the United States or in other parts of the world and related U.S. military action overseas, the ability of the Company to execute its business plans effectively with regard to each of its business units, risks associated with foreign global sourcing, including political instability, changes in import regulations, and disruptions to transportation services and distribution. Any changes in such assumptions or factors could produce significantly different results. The Company undertakes no obligation to update forward-looking statements, whether as a result of new information, future events, or otherwise. MORE FOOT LOCKER, INC. Condensed Consolidated Statements of Operations (unaudited) Periods ended January 31, 2009 and February 2, 2008 (In millions, except per share amounts) Fourth Fourth Quarter Quarter Sales $ 1,317 $ 1,482 Cost of sales 939 1,105 Selling, general and administrative expenses 289 311 Depreciation and amortization 33 34 Impairment charges & store closing program costs 236 23 Interest expense, net 1 1 Other expense (income) (1 ) (2 ) 1,497 1,472 Income (loss) from continuing operations before income taxes (180 ) 10 Income tax benefit (55 ) (61 ) Income (loss) from continuing operations (125 ) 71 Discontinued operations, net of tax (1 ) 1 Net income (loss) $ (126 ) $ 72 Diluted EPS: Income (loss) from continuing operations $ (0.82 ) $ 0.45 Discontinued operations, net of tax  0.01 Net income (loss) $ (0.82 ) $ 0.46 Weighted-average diluted shares outstanding 154.1 154.9 Year-To-Date Year-To-Date Sales $ 5,237 $ 5,437 Cost of sales 3,777 4,017 Selling, general and administrative expenses 1,174 1,176 Depreciation and amortization 130 166 Impairment charges & store closing program costs 259 128 Interest expense, net 5 1 Other expense (income) (8 ) (1 ) 5,337 5,487 Income (loss) from continuing operations before income taxes (100 ) (50 ) Income tax benefit (20 ) (86 ) Income (loss) from continuing operations (80 ) 36 Discontinued operations, net of tax (1 ) 2 Net income (loss) $ (81 ) $ 38 Diluted EPS: Income (loss) from continuing operations $ (0.53 ) $ 0.23 Discontinued operations, net of tax  0.01 Net income (loss) $ (0.53 ) $ 0.24 Weighted-average diluted shares outstanding 154.0 155.6 MORE Reconciliation of Income from continuing operations from a GAAP-reported basis to a non-GAAP basis (unaudited) Periods ended January 31, 2009 and February 2, 2008 (In millions, except per share amounts) Fourth Fourth Quarter Quarter Income (loss) from continuing operations: GAAP basis $ ) $ 71 Additions / (Subtractions), after-tax: Impairment charges: Store assets (1) 41 14 Goodwill and other intangibles (2) 122  Total impairment charges 163 14 Store closing program costs (5)  1 Income tax valuation allowance adjustment (6)  (62 ) Non-GAAP adjusted basis $ 38 $ 24 Income (loss) from continuing operations per share: GAAP basis $ ) $ Additions / (Subtractions), after-tax: Total impairment charges 1.06 0.09 Store closing program costs  0.01 Income tax valuation allowance adjustment  (0.40 ) Non-GAAP adjusted basis $ $ Year-To-Date Year-To-Date Income (loss) from continuing operations: GAAP basis $ ) $ 36 Additions / (Subtractions), after-tax: Impairment charges: Store assets (1) 41 78 Goodwill and other intangibles (2) 122 - Note receivable Northern Group (3) 15 - Money Market fund (4) 3 - Total impairment charges 181 78 Store closing program costs (5) 3 3 Income tax valuation allowance adjustment (6) - (62 ) Non-GAAP adjusted basis $ $ 55 Income (loss) from continuing operations per share: GAAP basis $ ) $ Additions / (Subtractions), after-tax: Total impairment charges 1.18 0.50 Store closing program costs 0.02 0.02 Income tax valuation allowance adjustment - (0.40 ) Non-GAAP adjusted basis $ $ (1) 2008 and 2007 amounts include charges to write down long-lived assets of the Companys U.S. store operations pursuant to SFAS No. 144. (2) 2008 amount relates primarily to the write down of goodwill associated with the Companys prior acquisitions of Champs Sports and Footaction. (3) 2008 full year results include the write down of the value of a note receivable from the purchaser of the Companys former Northern Group Operation in Canada. (4) 2008 full year results include the write down of the value of a short-term money market security pursuant to SFAS No. 115. (5) 2008 and 2007 amounts relate to costs of closing unproductive stores. (6) 2007 amount relates to decreasing a Canadian income tax valuation allowance. MORE FOOT LOCKER, INC. Condensed Consolidated Balance Sheets (unaudited) (In millions) January 31, February 2, Assets CURRENT ASSETS Cash, cash equivalents and short-term investments $ 408 $ 493 Merchandise inventories 1,117 1,281 Other current assets 229 282 1,754 2,056 Property and equipment, net 432 521 Deferred tax assets 349 238 Other assets 323 420 $ 2,858 $ 3,235 Liabilities and Shareholders Equity CURRENT LIABILITIES Accounts payable $ 184 $ 233 Accrued and other liabilities 232 278 416 511 Long-term debt and obligations under capital leases 142 221 Other liabilities 393 250 SHAREHOLDERS EQUITY 1,907 2,253 $ 2,858 $ 3,235 MORE FOOT LOCKER, INC. Stores and Estimated Square Footage (unaudited) (Square footage in thousands) January 31, February 2, February 3, Foot Locker U.S. Number of stores 1,218 1,275 1,368 Gross square footage 4,953 5,252 5,509 Selling square footage 2,946 3,134 3,243 Footaction Number of stores 335 356 373 Gross square footage 1,568 1,662 1,744 Selling square footage 974 1,026 1,076 Lady Foot Locker Number of stores 486 526 557 Gross square footage 1,077 1,177 1,243 Selling square footage 615 668 700 Kids Foot Locker Number of stores 305 321 335 Gross square footage 734 782 810 Selling square footage 434 464 483 Champs Sports Number of stores 565 576 576 Gross square footage 3,034 3,130 3,138 Selling square footage 2,032 2,125 2,143 Foot Locker International Number of stores 732 731 733 Gross square footage 2,135 2,117 2,109 Selling square footage 1,091 1,087 1,095 Total Stores Operated Number of stores 3,641 3,785 3,942 Gross square footage 13,501 14,120 14,553 Selling square footage 8,092 8,504 8,740 Total Franchised Stores Number of stores 17 10 3 Gross square footage 62 33 9 Selling square footage 42 22 6 -XXX-
